Citation Nr: 1607022	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a left foot disability.
 
2.  Entitlement to service connection for hypertension, to include as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active duty service from June 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2014, the Board remanded the claims for additional development.  

In October 2009, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in July 2011, he withdrew his request.  38 C.F.R. § 20.704(e) (2015).  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a skin condition of the left foot has been raised by the record, in a January 2014 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also April 2014 memorandum from Appeals Management Center (AMC).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for service connection for an acquired psychiatric disorder, and hypertension, the Veteran has asserted that he has these disorder as secondary to a left foot disability (which "should be" service-connected).  

In February 2014, the Board denied the Veteran's claim that new and material evidence had been submitted to reopen a claim for service connection for a left foot disability.  

However, in an April 2014 memorandum, the AMC determined that the issue of entitlement to compensation for a skin condition of the left foot, as a result of VA treatment under the provisions of 38 U.S.C.A. § 1151 (West 2014 & Supp. 2015) had been raised, citing Veteran's representative's brief, dated in January 2014.  

Given the foregoing, the claim for a skin condition of the left foot under the provisions of 38 U.S.C.A. § 1151 is considered to be inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

In this regard, it is important to note that the Veteran's Court routinely vacates and remands Board decisions that fail to undertake this form of development. 

These issues must therefore be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the raised 38 U.S.C.A. § 1151 claim.  Therefore, the AOJ must adjudicate the claim for service connection for a skin condition of the left foot under 38 U.S.C.A. § 1151 in the first instance, prior to the Board's adjudication of these claims.  See 38 C.F.R. § 20.903(b) (2015) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 U.S.C.A. § 1151; McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

Accordingly, the case is REMANDED for the following action:

After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for a skin condition of the left foot under the provisions of 38 U.S.C.A. § 1151, followed by readjudication of the claims of entitlement to service connection for an acquired psychiatric disorder, and hypertension.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






